      Case 5:20-cv-00010-TBR Document 1 Filed 01/23/20 Page 1 of 6 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH

                                   (FILED ELECTRONICALLY)

CIVIL ACTION NO. __________________
                  5:20-cv-10-TBR
UNITED STATES OF AMERICA                                                              PLAINTIFF

vs.

LINDA R. HUMPHREYS                                                                DEFENDANTS
Formerly known as LINDA R. PARRISH
216 Patterson Street
Paris, TN 38242-5519

DISCOVER BANK
SERVE: Weltman, Weinberg & Reis Co. L.P.A.
Attorney for Judgment Creditor
525 Vine Street, Suite 800
Cincinnati, OH 45202

MIDLAND FUNDING LLC
SERVE: Midland Credit Management, Inc.
c/o Canon Business Process Services
Registered Agent
312 South 4th Street
Suite 724
Louisville, KY 40202


                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.
   Case 5:20-cv-00010-TBR Document 1 Filed 01/23/20 Page 2 of 6 PageID #: 2




       3.      RHS is the holder of a promissory note (“the First Note”) executed for value on

June 15, 1989 by Defendant Linda R. Humphreys a/k/a Linda Ruth Humphreys, and

formerly known as Linda R. Parrish (“the Borrower”). The principal amount of the Note was

$31,500.00, bearing interest at the rate of 9.75 percent per annum, and payable in monthly

installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.

       4.      The Borrower executed a second promissory note (“the Second Note”) for value

on June 15, 1989 in the amount of $300.00, bearing interest at the rate of 9.75 percent per

annum, and payable in monthly installments as specified in the Second Note. A copy of the

Second Note is attached as Exhibit B and incorporated by reference as if set forth fully herein.

       5.      The First Note and Second Note are secured by a Real Estate Mortgage (the “First

Mortgage”) dated June 15, 1989, and recorded in Mortgage Book 311, Page 48, in the Office of

the Clerk of Graves County, Kentucky. Through the First Mortgage, the Borrower, unmarried,

granted RHS a first mortgage lien against the real property including all improvements, fixtures

and appurtenances thereto at 147 Crestview Drive, Mayfield, Graves County, Kentucky (the

“Property”) and described in more detail in the First Mortgage. A copy of the First Mortgage is

attached as Exhibit C and incorporated by reference as if set forth fully herein.

       6.      The First Mortgage was corrected and recorded on June 23, 1989 in Mortgage

Book 311, Page 165, in the Office of the Clerk of Graves County, Kentucky. A copy of the

corrected First Mortgage is attached as Exhibit D and incorporated by reference as if set forth

fully herein. The First Mortgage and Corrected First Mortgage are herein referred to as “First

Mortgage.”




                                                  2
   Case 5:20-cv-00010-TBR Document 1 Filed 01/23/20 Page 3 of 6 PageID #: 3




       7.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit E and incorporated by reference as if set forth fully herein.

       8.      The Borrower executed a third promissory note (“the Third Note”) on August 24,

1995 in the principal amount of $2,700.00, bearing interest at the rate of 7.500 percent per

annum, and payable in monthly installments as specified in the Third Note. A copy of the Third

Note is attached as Exhibit F and incorporated by reference as if set forth fully herein.

       9.      The First, Second and Third Notes are secured by a Real Estate Mortgage (the

“Second Mortgage”) recorded on August 30, 1995, in Mortgage Book 376, Page 839, in the

Office of the Clerk of Graves County, Kentucky. Through the Second Mortgage, the Borrower,

unmarried, granted RHS a mortgage lien against the Property. A copy of the Second Mortgage is

attached as Exhibit G and incorporated by reference as if set forth fully herein.

       10.     The Borrower executed a fourth promissory note (“the Fourth Note”) on January

10, 2001 in the principal amount of $2,400.00, bearing interest at the rate of 1.000 percent per

annum, and payable in monthly installments as specified in the Fourth Note. A copy of the

Fourth Note is attached as Exhibit H and incorporated by reference as if set forth fully herein.

Debt existing under this Fourth Note is recoverable under Paragraph 17 of the Second Mortgage.

       11.     The Borrower has defaulted on the Notes and Mortgages by failing to make

payments when due.

       12.     RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other




                                                 3
   Case 5:20-cv-00010-TBR Document 1 Filed 01/23/20 Page 4 of 6 PageID #: 4




sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.

       13.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       14.     The unpaid principal balance on the Notes is $3,978.97 with accrued interest of

$603.69 through August 20, 2019 with a total subsidy granted of $59,599.30 and fees assessed of

$8,494.34, for a total unpaid balance of $72,676.30 as of August 20, 2019. Interest is accruing

on the unpaid principal balance at the rate of $2.9239 per day after August 20, 2019.

       15.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       16.     Subsequent to purchasing the Property and granting RHS a first mortgage interest,

the Borrower married Clifford Eugene Parrish, as reflected in Marriage Book 68, page 90 in the

Graves County Clerk's Office. This marriage ended with a dissolution of marriage granted on

August 7, 1994 by the Graves Circuit Court, No. 94-CI-00119.

       17.     The United States’ First Mortgage enabled the Borrower to purchase the property

and is therefore a purchase money mortgage. The United States is unaware if the Borrower

currently has a spouse, but even if such spouse existed, pursuant to KRS 392.040(1), any

surviving spouse shall not have a spousal interest in land sold in good faith after marriage to

satisfy an encumbrance created before marriage or to satisfy a lien for the purchase money.

       18.     Defendant Discover Bank may claim an interest in the Property by virtue of a

judgment lien recorded on July 1, 2011 in Encumbrance Book 58, Page 345 in the Graves

County Clerk's Office, a copy of which is attached as Exhibit I. The interest of this Defendant is


                                                 4
   Case 5:20-cv-00010-TBR Document 1 Filed 01/23/20 Page 5 of 6 PageID #: 5




inferior in rank and subordinate in priority to the first mortgage lien on the Property in favor of

RHS, and the Plaintiff calls upon this Defendant to come forth and assert its interest in or claim

upon the Property, if any, and offer proof thereof, or be forever barred.

          19.    Defendant Midland Funding LLC may claim an interest in the Property by

virtue of a judgment lien recorded as to “Linda Humphrey” on August 29, 2014 in Encumbrance

Book 67, Page 24 in the Graves County Clerk's Office, a copy of which is attached as Exhibit J.

The interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage

lien on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth

and assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          20.    There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

          WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

          a.     In rem judgment against the interests of the Borrower in the Property in the

principal amount of $3,978.97, plus $603.69 in interest as of August 20, 2019, $59,599.30 for

reimbursement of interest credits, fees assessed of $8,494.34, for a total unpaid balance due of

$72,676.30 as of August 20, 2019, with interest accruing at the daily rate of $2.9239 from

August 20, 2019, until the date of entry of judgment, and interest thereafter according to law,

plus any additional costs, disbursements and expenses advanced by the United States;

          b.     That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;




                                                   5
   Case 5:20-cv-00010-TBR Document 1 Filed 01/23/20 Page 6 of 6 PageID #: 6




        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other relief to which it may be entitled.

                                                        UNITED STATES OF AMERICA

                                                        RUSSELL M. COLEMAN
                                                        United States Attorney

                                                        s/ William F. Campbell
                                                        William F. Campbell
                                                        Katherine A. Bell
                                                        Assistant U.S. Attorneys
                                                        717 West Broadway
                                                        Louisville, KY 40202
                                                        Phone: 502/582-5911
                                                        Fax: 502/625-7110
                                                        Bill.campbell@usdoj.gov
                                                        Katherine.bell@usdoj.gov




                                                    6
Case 5:20-cv-00010-TBR Document 1-1 Filed 01/23/20 Page 1 of 3 PageID #: 7
    USDA-FmHA
    Form FmHA 1940-16
    (Rev. 8/"7)
                                                       PROMISSORY NOTE                           A:DVICB      NO.

       TYPE OF LOAN                                                                    STATE
                                                                                            ICBNTUCICY
   .       RH 502                                                                      COUNTY
   !                                                                                   CASE NO.
                                                                                                OR.AVBS




                                                                             Date _ _ ___.J...,tnlB....,.._...l...,S,...__ _ _ , 19-82...

      FOR VALUE RECEIVED, the undersigned (whether one or more persons, herein eaUed "Borrower") joindy and
   1everally promile to pay to ~he order of the United States of America, acting through the Farmers Home Adminirtn.d on,

   United States Department of Agricultun, (herein called the "Government'') at its office in - - - - - - - - - - -

       ---                               - - MA YFlELD~ KENTUCKY

   THE PRINCIPAL SUM OF             THIRTY-ONB THOUSAND FIVB HUNDRBD AND 00/100

   DOLLARS (S       31 ,500,00                                                  ), plus INTER.EST o~ the UNPAID PRINCIPAL of
    NINE AND THREB-QUARTE~RCENT(---2-1-5_%)PER.ANNUM.




   Payment of the laid Pdncipal and Interest sh~ be as agreed betwefn rhc Borrower and the Governinent using one of three
   altematives u indicated below: ( check one)



   0 I.     Principal :r.nd Interest payments sh~ be deferred. The interest ~crued to - - - - - - - - - - - , 1 9 -

   shall be added to the Principal. Such new Principal and l.ter acc;rucd Interest 1hzll be pa;yable in           regular
   amordzed in,~Ilments on the datn indicated In the box below. Borrower authorize, the Government to enter the amount of

   such new Principal herein 1- - - - - - - - - - - - a . n d the amount of such              re111W installmenu in the box below,
   when such a.mount$ have been determined.

   0 11.    Payment of Interest shall not be deferred. Jnstallmenta of accrued Jnterc:1t shall be paya.ble on the - - - - - -

   of each - - - - - - - - beginning o n - - -- - - - - , 19--, through _ _ _ _ _ _ _ _, 19--,

   Principal and later accrued Jnrcrest ,hall be paid i n - - - - - installments as indicated in the boir bdow;

   £11 Ill . Payments shall not be deferred. Principal ,md Interht shall be pa.id in _ __.3...9'""'6._____ installments as indica.ted
   in the box below:



   s __z
       ...6.....7....0...,0...____________ on _ _ _ _ _ _ ___,,J,..UL.:L::..Y.__.1.,.5'------. 19                            89    I   and


   S       267.00                                       thereafter on the 15TH DAY  of each    MONTH
   unril the PRINCIPAL and INTEREST aro fully paid except that the FINAL INSTALLMENT of the entire indebtedne»

   evidenced hereby, if not ,ooncr paid, shall be due and PAYABLE THlRTY-THRBB (           33             ) YEARS
   from the DATE of this NOTE. Th~ consideration herefor mall support any qreemcnr modifying che foregoing schedule
   of payments.

                                                                                                                    GOVERNMENT
                                                                                                                      EXHIBIT
                                                                                                                           A
Case 5:20-cv-00010-TBR Document 1-1 Filed 01/23/20 Page 2 of 3 PageID #: 8




  If the toul amount of the loan ls not ad~ccd at the time of loan closing, the loan ,hall be adnnced to the Borrower u
  requested by llorrower and apprond by the Government. Approval of 1he Government is mandatory provided the advance ls
  requested for , purpose authorized by the Government. Interest shall accrue on the amount of each advanc11 from it, actu_al
  c:brc ~s shown on the reverse hereof. l3orrower authorizes the Government to enter the amount and d&tc of sr.1ch advance in
  the Record. of Advances.

  Payment of princ,paJ and interest shall be applied in accordance with FmHA accounting procedures in effect on the date of
  receipc of the paymenL Borrower asrees to pay late chaigea in .itcordanca with FmHA regubtions in effect when a. lace
  charge i1 assessed.

  Prepayments of scheduled instollmenu. or any portion thereof, may be made at any time of the opdon of Borrower. Refunds
  and extra payments, as defmcd in the regulations {7CFR § 1951.8) of the Farmers Home Administration according to the
  3ource of fun& involved, shall, after payment of interest, be applled in accordance with FmHA regulations and accounting
  procedures in effeer on the date of receipt of payments.

  Borrower agrees char the Government at any rime may assign this note. If the Government usigns the note and insures the
  payment thereof, and in such ca,e, though the noce is not held by the Government, Borrower ,hall continue to pay to che
  Government, as collection agent for the holder, all installments of principal and interest u scheduled herein.

  If this note is held by an insured lender, prepayments made by Borrower may. at the option of the Government, be remitted
  by the Government to the holder promptly or, except for final payment, be retained by the Government and remitted to the
  holder on either a calendar quarter basis or an annual inscallmenc due dace basis. The effective date of any ptcl?ayment
  retained and cemicted by the Government ro the holder on an annual hutallment du& date basis 5h11U be the da.te of the pre.
  p11.yment by Bortower, and rbe Government will pay the interest to which the holder i.i. endcled accruing between the effective
  dace of any 111ch prepayment ~d the date of the Treasury check to the holder.

 CREDIT .ELS.EWH.BR.£ CER.TLFICJ\TION: Borrower hereby certlflo, that he/2hc is unable to obtain sufficient credit else•
 where to finance his/her actual needs at reasonable rates an.d terms, ta.Icing into QOnsideratlon prevailing private and coopera·
 tive rates and 1erms in or neat ltlsl her community for loaM for 1imilar purpo1cs and periods of time, and that the loan
 evidenced hereby shall be used .s olely for purposes auchoriu:d by che Government.

 LEASE OR SALE OF PROPERTY : If the property constructed, improved, purchased, or refinanced in whole or ic part
 with the loan evidenced hereby i. {1) leased or renied with an op~ion to purchuc, (2) leued or rented without option to
 purchase for a term u :cccding 3 years, or {3} sold or title is otherwbe conveyed, voluntarily or involuntarily. the Government
 may at it1 option declare the indebtcdncu evidenced h.!reby immediately due and payable.

 REFINANCING AGREEMENT: Borrower hereby agree, to provide periodic flnai\cia.l information as requested by the
 Government. lf at any tlme it ,hall appear to the Government t.hat Sorrower may be able to obtain a lo~ from a responrible
 cooperative or private credit source a.t n,asonable racu and tcrrna for lo11Jls for JimUar purposes and period of time, Borrower
 will, ac the Government's i-equest, apply for and accept a loan in sr.1fflclcn t amount to pay this nocc in full and. if the .l cndat
 is a c:oopcralive, to pay for any nece:ssary stock. Thia paragraph and the preceding par11gr-aph sh;Jl not apply to any c:ornali:er
 dgning this note pur,uanc co Section 502 of the Housing Ac t of 1949 to compensate for deficient repayment ability of
 other uncieuigned person(s).

 CREDll' SAL£ TO NONPROGRAM B0RROW2R: Th.e provisions of the paragraphs entitled ''Credit Elsewhere Carrifica·
 don," ;and "Refinancing Agreement" do not apply if ( 1) this prom!nory note repruenu in whole or pan payment for prop·
 crty pu.rchased from the Government and (2} the loan represented by this promissory note was made co the borrower as an
 nonprogtam bonower under Tide V of the Hou.sing Act of 1949, as amended, and rcgub.rloas promulgated thereunder.

 D.EFAULT : Failure t0 pay when due any debt evidenced hereby or perform any covenant or agreement bcreunder shall
 constitute default under this in.strumc11.t and any other in,crument evidencing a debt of Borrower owing to, in,urcd or Guar-
 anteed by the Government or $ecuring or ochcrwist ,elating co such a debt; and default under :rny $UCh other Instrument ,hall
 constitute default hereunder. UPON ANY SUCH DEFAULT, the Gover.nment u iu option m~y declare all or any part of
 any such indebtedness immediately due and payable.

 This Note u given .s evidence of a loan to Bonower made or insl!red by the Government pursuant ro the Title V of the
 Housing Act of 1949 and for the type of loan as is lndic11.tcd in the '' TYPE Of LOAN'' block above. This Nocc shall be
 subject to the pre$CnC ruguiacions of rhc Farmers Home Adrninistution and to its future regulations nor incon~iste nt with the
 express prt1 v4ion11 hereof.
Case 5:20-cv-00010-TBR Document 1-1 Filed 01/23/20 Page 3 of 3 PageID #: 9




                                                              ~p.~~
    Prc1enuncnt, protC$t, and notice are hereby waived.

                                                                                                           (SEAL)
                                                                                        (BORRER)
                                                                 LINDA R. HUMPHREYS                        (SE.AL)


                                                                 ROUTH #7

                                                                 MA YPIELD, KENTUCKY 42066




                                                      RECORD Of ADVANCES
                               DATE                                 DATE            AMOUNT          DATE
                                                                               15 I
                                                                               16 S
                                                                               17 s
                                                                               18 I
                                                  I                            19   s
                                                  s                            20   s
                                                  I                                 s
                                                                       TOTAL




                                                           Positkm 2                    FmHA 1940-16 (Rev. 8/87)
Case 5:20-cv-00010-TBR Document 1-2 Filed 01/23/20 Page 1 of 3 PageID #: 10

   USDA·FmHA
   Form FmHA 1940·16                                    PROMISSORY NOTE
                                                                                  Jiu .~/~L(.{j.!--
                                                                                         1                I ~.      ;~~>-- ,-(~,
   (Rev. 8/ll?)                                                                                 ADVICB NO.
      TYPE OF LOAN                                                                    STATE


  I
  .         RH 502                                                                    COUNTY
                                                                                      CASE NO.




                                                                            Date _ _ ___,.J-=U-""N:.aE:....l._.5,___ _ _ , 19..J.2...

      FOR VALUE RECEIVED, the 1&ndenigned (whether one or more person,, herein called "Bonower") jointly and
   severally promise co pay to the Ofdn of the United States of America, acting through the Farmers Home Admirustration,

   United State1 Deparcment of Agrkulture. (h~rcin called the "Government") at i.ts office in   .::-===========
                                             -     MAYFIRLD, KENTUCKY - -
  THE PRINCIPAL SUM OF           THREE HUNDRED AND 00/100

  DOLLARS (S         300 00 -                                     - - } , plos INTEREST on the UNPAID PRINCIPAL of

  NINE AND THREE::QUARTERli>ER~NT (- ~9_,~75__ %) PER ANNUM.




  Payment of the sa.id Principal and Intcn!~$t shall be as agreed between the Borrower and the Government usins one of three
  alterruitive.s u indicated bdow: (check one)



  0 l.       Principal atid Interest payments ahail be deferred. The interest accrued to - -- - - - - - - - - . 1 9 -

  shall be added to the Principal. Such new Principal and later accrued Interest ahall be payable in                          Rgular
  amortiz.ed installments on rbe dare s indicat11d in the box below. Borrower authorize, die Government to entcir the amount of

  ,uch new Principal herein 1-- -- - - - -- -- - and the amount of 1uch rogular installmenu in tbe box below,
  when '"ch amount! have been determined.

  0 II.      Payment of Interest shall not be deferred. lnuallments of accrued Interest shall be p&yable on the: - - - - - -

  of e a c h - - -- - - - - beginning o n - - - - - -- - , 19_ _ , through _ _ _ _ _ _ _ _ , 19_,

  Prin,ipal and later accrued Interest shall be paid   in ----- innallmcnts as indicated in the box below;
  lQ Ill.                                                                                 9_6____ irutallments as Indicated
             Payments shall not be dc:fenc:d. Principal and interest shall be paid in_--"3..
  in the box below:
                                                                                                                           v'u,i,


  s _ _.3"",.x.;00"'--- - - - - - - -- -                    on _ _ _ _ _,.:..J,aa..U....,LY~l""-5_ _ __ _            I   19~. and

  I                                                   thereafter on the  15TH DAY of each   U:ONTH
  until tbc PRINCIPAL and INTEREST ue fully paid excopt that tbe FINAL INSTAUMENT of the entire indebtedness

  evidenced hcfeby, if not sooner paid, shall be due and PAV ABLE THIRTY-THREE (           33              ) YEARS
  from the DATE of thi, NOTE. The consideration herefor ,hall support iny agreement modifying the foregoing schedule
  of payments.


                                                                                                                         GOVERNMENT
                                                                                                                           EXHIBIT
                                                                                                                               B
Case 5:20-cv-00010-TBR Document 1-2 Filed 01/23/20 Page 2 of 3 PageID #: 11




 [f the total amounc of the loan u not advanced ac che tim11 of loan clo,ing, the loan ,hall bo advanced to cha Borrower as
 requested by Borrower and 1pproved by che Government. Approval of tho Government is mandatory provided tho advance i.,
 reque,ced for a putpo1e authorized by rho Government. lnter~r ,ball accrue on the amount of each adnncc from its actual
 dare as 1hown on the reverse hereof. Sorrower auchoriies the Gavemment to enter the amount and date of such advlllce in
 the Record of Advancn

 Payment of pril1cipal and intcren shall be applied· in aecordanc, with FmHA accounting procedures in effect on the date of
 receipt c,f the payment. Borrower agrees to pay I.ates charges in accordance with .F'mHA regulationi in effect when a late
 charge is assessed.

 Prepayments of scheduled installments, or a.ny portion thereof, may be made at any time of the option of Borrower. Refonds
 and e,:cra payments, as defined in the .regulation, (7CFR § 1951.8) of the Fanner, Homo Administration according to the
 source of funds involved, shall, after payment of interest, be applied In acc:ordancc with PmHA resulations and accounting
 procedures in effect oD the date of receipt of payments.

 Borrower agrees that che Government at any time may assign chi, note. lf che Government assigns the note and insures the
 payment thereof, and In such case, though the note is DOt held by che Gov11mment1 Borrower shall continue to pay to the
 Government, ;u collection agent for the holder, all ln$tallmcncs of principal and interest as scheduled herein.

 Jf this note is held by an insured lender, prcpaymenu made by Borrower may, a.t the oprion of the Government, be remitted
 by the Government ro the holder pron:ipdy or, except for final payment, bt retained by the Government and remitted to the
 bolder on either a calencl.r quarter basis or an annual installment due date basis. The effective date of any prepayment
 rcraincd and rcmi.tted by the Government to the holder on an annual insullmcnt due date ba.si, shall be ehe date of che pre.
 payment by Borrower. and chc Government will pay <ho interest to which tne holder is entitled ~cruing b<etween the effective
 date of any such prepayment and the dare of tile Trea.sury check to the holder. ,

CREDIT ELSEWHERE CERTIFICATION: Borrower l\ereby certifies that hc/5he is unable to obtain sufficient credit e1'e-
where to finance his/her acrual needs at reasonable rates and ttrms, taking into con!ideration prevailing privare and cooper,·
tive rates and terms in or near hi5/her communiry for loans for similar purpose, a1Jd periods of rime, and that the loan
evidenced hereby shall be used solely for purpose1 authorized by chc Government.

LEASE OR SALE OF PROPERTY: If the property constructed.. improved, purchased, or refinanced in whole or In part
wich the loan evidenced hereby ~ (1) leased or renced wlch an opdon to purchaic, (2) leued or conred wid1oui option to
purchase for a rerm exc~dlng 3 yean, or (3) ,old or tido is otherwi!e convoyed, voluntarily or involuntarily, the GovernmerH .
may at i~ opdon declare the indcbtedne~ evidenced hereby immediately due and payab~e.

REFINANCING AGREEMENT; Borrower hc~by agrees to provide periodic ftnanclal information as requc,tcd by the
Government. If at any rime: it sh.all appear to the Government that Borrower may be able to obtain a loan from a responsible
cooperarlvc or priv:acc credit source llt reasona.ble rate. and terms for loans foe similar purposes and period of time, Sorrower
wiU, at the Government's roqu"t, apply for and acccpr a loan in sufficient amount to pay thi.t note in full and, if che londer
is a cooperative, to pay for any ncc1mary stock. This paragraph and the preceding paragraph shall oot apply to any comaker
signing this noce pursuant to Section 502 of che Housing Act of 1949 to compensate for deficient repayment ability of
other und,~mignod person(sJ.

CREDIT SAL£ TO NONPROGRAM BORROWER: The provisions of the puagraph, ontlt!ed "Credit El.iewhare Cmifka-
don," and "Refinancing Agreement" do not apply i£ (l) rhb prominory note represc:nu in whole or part payment for prop-
~rt y purchued from che Government and (2) the loan repreaeoted by thi1 promwory note was made to the borrower as an
nonprognm borrower under Title V of the Houaing Act of 1949. as amended, ar1d regulations promulgated thc~undc:r.

DEFAULT: Failure to pay wh,m due any debt evidenced hereby or petfocm any covenant or agreement hereunder shall
constitute default undl!c chi, insecu.menc and any ocher insttument evidencing a debe of Borrower owing co, Insured or Gu~-
ancod by the Government or ,ecuring or otherwise relating to such a debt ; and default under any such ocher inscrument 1h11ll
c:on5citute default hereunder. UPON ANY SUCH DEFAULT, the Government at its option may declare: all or .:any part of
any such indebtedness immediately due and payable,

This Noce is given ;u cvidtnce of a loan to Borra.wee made or insured by chc Governmenr pursuant to rhe Tic!e V of rhe
Houalng Ace of 1949 and for the type of lo1o1n as is lndlclted in the "TYP£ Of LOAN" block above. This Nace 1hall bo:
subject ro tho present reguia.cions of chc Fumers Home Admioistration and 10 iu future rcguh1cions nor inconsiscenc wirh th~
exprl!S3 provision, hereof.
Case 5:20-cv-00010-TBR Document 1-2 Filed 01/23/20 Page 3 of 3 PageID #: 12




   Presentment, protest, and notice are h~reby wafV'ed.

                                                                  ~IL          I< /(L<.-~  (RR.fill)
                                                                                                                 (SEAL)

                                                                    LINDA R. HUMPHREYS                           (SEAL)
                                                                                               (!.Nill)

                                                                    ROUTE 87

                                                                    MAYFIELD. KENTUCKY 42066




                                                        RECORD OF ADV ANCBS
            AMOUNT            DATE                  AMOUNT             DATE           AMOUNT           DAT.I!.
  11) l                                       {8) S                               t15) S
  (2) S                                       (9) S                               (16} S
  (3) S                                      (10) S                               Cl7) S
  {4l I                                      tll)   s                             (18} S
  15) S                                      (12)   S                             1191 S
  (6) l                                      (1.3)  S                             (20) S
  (7)   s                                    (14) I                               (21) S
                                                                          TOTAL   s




                                                             Positicn 2                    FmHA 1940-16 (Rev. 8/87)
Case 5:20-cv-00010-TBR Document 1-3 Filed 01/23/20 Page 1 of 4 PageID #: 13




                                                                   GOVERNMENT
                                                                     EXHIBIT
                                                                       C
Case 5:20-cv-00010-TBR Document 1-3 Filed 01/23/20 Page 2 of 4 PageID #: 14
Case 5:20-cv-00010-TBR Document 1-3 Filed 01/23/20 Page 3 of 4 PageID #: 15
Case 5:20-cv-00010-TBR Document 1-3 Filed 01/23/20 Page 4 of 4 PageID #: 16
Case 5:20-cv-00010-TBR Document 1-4 Filed 01/23/20 Page 1 of 4 PageID #: 17




                                                                     GOVERNMENT
                                                                       EXHIBIT
                                                                         D
Case 5:20-cv-00010-TBR Document 1-4 Filed 01/23/20 Page 2 of 4 PageID #: 18
Case 5:20-cv-00010-TBR Document 1-4 Filed 01/23/20 Page 3 of 4 PageID #: 19
Case 5:20-cv-00010-TBR Document 1-4 Filed 01/23/20 Page 4 of 4 PageID #: 20
Case 5:20-cv-00010-TBR Document 1-5 Filed 01/23/20 Page 1 of 4 PageID #: 21




    PaHA Ia•tructioa l9S1-I                                                 Advice No.
    khibit A


                            UNITED STATES DEPAltmNT      or   AGRlCULTURB
                                 FARH!RS ROME ADHINIS'l'RATION

                                 .,.   SubaidJ Rapayaent AareeMnt


    Date of Rote ~ 9 Amount of Note $31.500.0<nate of mrtcaga                 6/15/89
    Date of Note 6/IS/89 Aaounr; of Note         $300. oo Date of aortg~s•    6/lS/89
    Type of' .. aiataace:                                1, Intere1t credit 'l:i7'
                                                         2. Homeovner,,ip riii'taoce
                                                              Progru_
   Addr..• of Property: __Ro.._u_.t._•......
                                         17_______

                               Mayfield,    KY   42066


                    BORROWEI.:         Linda R. Humphreys, a single per•on
                 CO-BOR.ROW!R:


   1      Thie agreeaeot entered into purauaot to 7 CFR 19Sl-I. betwen the United
   State, of .America, acting through the Par11era Hor,e &lllf.n~1tration (fmHA)
   (herein called   ·tt• Covermaent") pursuant to aacUon .521 of Title V of tbe
   Baustag Act of 1949 and the borrovar(a) wboee nue(s) and a~dreaa(es.) appears                         J
   abo9e (herein aoaetllles referred to•• "borrollllrw), auppleaente the ~ote(s)
   frCIII borrower to the Cover ... nt u dHcribed abov,, an4 any proad.uory
   aote(a) for loat11 ude to bonowr in the future b7 the Goverment.
   Such future ootea, lillen eacuted, will be U1ted below
   of thla Sub1idy Repayment Aareeaent.
                                                                     t•
                                                                 signature line,
                                                                         ·
   2    1 (w) agree to the conditions aet forth la th18 •sr•uent for the
   repayment of tbe 1ub1idy granted 1111!1 (ua) 1a the !ot11 of interest credits
   or Homaovnerahip Aaaiatance Program (HOAP) aubddy (hereinafter called
   •aubaidy•).

   l     I (we) agree that the real property de1cribed in the mortgage(s)
   liated above ta pledged aa eecurity for repayment of the aubaidy received
   or to be received. I (ve) agree that the aubsidy is due and payable upon
   the traufer of title or non-occupancy of the property bye (ua). I
   (we) underetand that the real eatate rte.curing the loao(a) 11 the only
   Nc:urity for the aubddy recd'ted. I (we) further understand that I (we)
   will aat be required to repay any of the aubddy fraaa other than the value
   (aa cletet111ned by the Cover1aent) of the real estate, liortaaged by myself~
   (oµraelvea) in order to obtain a Section 502 Rural Houaina (RH) loan.       ~
                                                                                         .....J'
                                                                                              '%   (S'



                                                                                         GOVERNMENT
                                                                                           EXHIBIT
                                                                                                     E
Case 5:20-cv-00010-TBR Document 1-5 Filed 01/23/20 Page 2 of 4 PageID #: 22


                                                                             ..

      FaBA lnatruction 19)1-1
      Exhibit A.
      Page 2
      4    1 (we) understand that eo long as 1 (we) continue to own the property
      and occupy the dwelling aa my (our) residence, I (we) may repay the principal
      and intereat owed on the loan and defer repaying the 1ubaidy amount until
      title to the property 11 conveyed or the dwelling ta ~o longer oc~upled by
      me (us), lf such a request 1a made, the ~aunt of subsidy to be repaid
      will be determined when the principal and interest balance 1!' paid. The
      mart1age eeeuring the FtDHA BB loan(s) will not be released of record until
      the total amowtt owed the Goveroment has been repaid.

      5    I (we) agree that Paragraph 6 of this agreement 11 null and
      void should the property described in the mortgage(a) be voluntarily
      coaveyed to tbE Gover~ent or liquidated by forecloau:e.
      6    When the debt is aatiafitd by other than volunt•rY conveyance of the•
      property to the Gover111eot or by foreclosure, I (we) agree that sale
      proceeds will be di'fidad betwe.aa the Covernant and me (us) in the
      following order:

          (a) Unpaid balaoce of loaas secured by a prior mortgage as well aa
          real estate taxes and assessments levied against the property which
          are due will ~ paid.

          (b) Unpaid principal and interest owed oa FmllA RH loans for the
          property and advancea ude by FmHA which were not auba1dy and are
          still due and payable vill be paid to the Government.
          (c) t (we) will receive from the sale proceeds actual expenses
          1ncurrl'd by ae (ua) necessary to sell the property, theae a.ay include
          ulea ccmmiaaiona or advertls1na coat, appraieal fees, legal and
          related costs auch H · deed preparation and transfer taxes. Expenses
          incurred by me (us) in preparina the property for sale are not a.I.lowed
          unleae authorir.ed by the Goverme.nt prior to 1ncu-rr1.ng such expenses.
          Such expenaea will be authorized only when FmHA dete.raines such expenses
          are neceeaary to sell the property, or will likely result in a return
          greater than the expense .being incurred.

          (d) I (we) will receive the amount of principal paid off on the
          loau calculated at the prolli.1eory note interut rate.

          (e) Ally principal redaction attributed to 1ubaidized interest
          c:alculatiou will be paid to the Goverament.

          (f) l (we) will receive my original *iulty 'fbich ie the differeqce
          between the udet valua of the eecurity, aa deterained by the
          FmllA appraiaal. at the tiJDe the firat loan eubject to recapture of
          1ubsidy vas •ade, aod the amowit of the FmH4 loaa(s) and any
          prior lieu. This aaouot ia --$0.00--           and represents
            --00.0--     percent 'Of the market value of the security. (The
   Case 5:20-cv-00010-TBR Document 1-5 Filed 01/23/20 Page 3 of 4 PageID #: 23




       PaHA Inetruction 1951-1
       Exhibit A
       Page 3


               percent is determined by dividing my (our) original equity by
               tha urke t value of the aecuri ty when the loan waa cloaed.) The
               dollar amounts and percent will be en:tered at the time this agr~ement
               ia ai&ned by ae Cue) and will be part of thb agreement.

               (1) The teuliling·balance, after·the·payment1 deecribed in (a) thru (f)
               above have· beea ~id 11 called· value appreciation. The a110UJ1t of ,. ·
               value appreciation to be paid ·to the Goverr111ent. in repayment or ,
               the aubsldy,granted, -is t~e lees~f· of Cl) the full a~uQt of the subsidy or
               (2') an aiount determined "',y multiplying . the. value appreciation by the
               approprhta factor in the followf.ng table.

                            Average interest rate paid by   aie   Cua)
Ho. of Months               1.1       2.1
the Loan vaa U        or     to        to
                                                 J.l        4.1          .s. J   6 .1 ..    7.1
                                                  to         to           to      to         or
Outetandiaa      Let1e       2%        3%         4%         5%           6%      7%.      ateater
0 to S9           .78       .68       .60        .51        .44          ~32     .. 22      .11
60 to 119           .75     .66       .58        .49        .42          .31     .21
120 to 179          .73     .6J                                                             .11
                                     .56         .48        .40          .30     .20        .10
\80 r:o 239         .65     .S6      .49         .42        .36          .26
 40 to 299          .59
                                                                                 .18        .09
                            •.51     .46         .38        .33          .24     .17
JOO ta 359          .53     .45                                                             .09
                                     .40         .34        .29          .21     .14        .09
360 to 396          .47     .40      .36         .ll        .26          .19     oll       .09
              (h)   I (we) will receive the·. amoun.t of value appreciat;1on leaa the
              a11auot paid the Govnnment aa detem.ined in- (g) above. I . (we) will                  .
              al-, receive an additional amount in proportion to my o-riginal equity
              by reduc:l.ng the amount of value appreciation due to the GoverQlllent by
              the percent of •Y (our) original equtcr as shown in (f) above.
              (1)    If I (we) am the recipient of H~, the aaount of value appreciation
              to be recaptured will be calculated aa if I (we) had paid -l percent
              interest on the loan. unleaa the average interest rate paid by me (us)
              was greater than 1 percent. In such caeea it will be determined based
              on tt. averaae interest rate paid by me (ua).

              (j) If this agnement is for a subsequent loan(e) only, the amount
              of repa)'Hnt determined in (g) above will be reduced by the following
              perc.e nt:   n/a    • This percent will be determined by dividing the
              amount of· the loan(a) subject to recapture by the total outstanding
              RH debt. Thia percentage will be entered at the time I (we) aign thie
             agree.enc.

             (k) If this agreement 11 for more thaQ one loan that is subject to
             recapture, the subsidy repay,aeat c 1tJ111putatiooa will be based on the total
             subsidy gran~ed on all loans.
      0-27-79)        SPECIAL PH
Case 5:20-cv-00010-TBR Document 1-5 Filed 01/23/20 Page 4 of 4 PageID #: 24

                                                                               ..
                                                       ...



   IWIA l111tructlon 1!1.51-1
  !xhibic A
  Pa~ 4

  7      When a r.HA RR laan ii repaid ti, oth•r thart foncloauN, woluntar,
  conveyance, or Hle nf property; the aaouac of aubaid1 to• rasi-td,th•
  Covernaent will ~ daterained in the HM •nner u dacrilMtd in pan11rap1'
  6 of tbh Exhibit' but· bued on the lpPn . .•4 V11lu1 dater,ilnecf. b)' hRA
  tn,tead of· ,al.. ·prt.ce. Ia 1uch     ca••••
                                          tbe·auheidy due the novel'111811t
  vlll reuia a lien on the property until paid. It llUlt be paid. upoa aon
  occupancy, ••le, or tranafer of title to the property.
  8     I (we) have read ar:d   •area   to the provillona of thta •l~NtNat.


~fkc~··--·
-----------                     to-Bouover
       June IS. 1989
           Date signed



  AccP.,rlrl_t&~~~~~                    (FIIIIA Official)
  By   ~1:'·~
       County Superviso,;               (Title)                                         :l

            1.e-1s-gq                                                                       I
                                                                                            I

                  Date                                                                      I
                                                                                        .l
  Subsequent Loan 8-24-95       $2,700.00 Date of Mortgage 8-24-95
                                                                                            I
                                                                                        '
                                                                                        ·I
                                                                                            f

                                              ono
                                                                                    ....·




                                                                                    /
Case 5:20-cv-00010-TBR Document 1-6 Filed 01/23/20 Page 1 of 3 PageID #: 25




                                                                              GOVERNMENT
                                                                                EXHIBIT
                                                                                  F
Case 5:20-cv-00010-TBR Document 1-6 Filed 01/23/20 Page 2 of 3 PageID #: 26
Case 5:20-cv-00010-TBR Document 1-6 Filed 01/23/20 Page 3 of 3 PageID #: 27
Case 5:20-cv-00010-TBR Document 1-7 Filed 01/23/20 Page 1 of 5 PageID #: 28

                                                                       Position J                                  -.·I
USDA-FmHA
Form FmffA 421-1 KY
(Rev. 6-91)
                                           REAL ESTATE MORTGAGE FOR KENTUCKY

      THIS MORTGAGE ls made and entered into by                        LINDA R. HUMPHREYS.                  a   single person,




residing in          ------------------ Graves ------------..                                ·-·--=         ·county, Kentucky, whose post office

address Is    _.....;..R;..;.o.;..ut.;..e;._;..7.;..._-_-_-_--_-_-_-_--_-_-_-_-_--_-_-_-_.. -_-_-_-_-_--_-_-_.._--_-_-_-_Ma
                                                                                                                         __yf_1_el_d_ . Kentucky__42_0_6_6_
herein called "Borrow•," and:
      WHEREAS Borrower is Indebted to the United States or America, acting through the Farmers Horne Administration,
United States Department of Agriculture, herein called the "Ciovtrnment," as evidenced by one or more proml~ory notc(s)
or assumption agreement(s) or any shared appreciation or recapture agreement, herein called "note," which has
been executed by Borrower, ls payable to the order of lho Government, authorizes acceleration of the enlira indebtedness at
the option of tho Government upon ~ny default by Borrower, and Is described as follows:

                                                                                              Annual Re1te                           Du, Aue of Pinal
Dale of lrutn.m..it                             Pri1u:ip11l Amount                            oflnt•r11St                               ..1,utci11meri,
June 15, 1989                                    $31.500.00                                    9.75%                         June 15, 2022
June 15, 1989                                    $ 300.00                                      9.75%                         June 15. 2022
August 24. 1995                                  $ 2,700.00                                    7.50%                         August 2~, 2028



       (The Interest rate for limited mource farm ownership or limlled resource operating loan(s) secured by this instrument
may be increa$Cd as provided lo the Farmers Home Administration regulations and the note.}
       And the note evidences a loon to Borrower. and the Govern,nent, at any time, may aJSisn the note and insure the
payment thereof pursuilnl to the Consolidated Farm and Rural Development Act, Tille V of the Housing Acl of 1949 or any
other statute administered by the Farmers Home Adminstration.
       And it ii the purpose and Intention of this Instrument that, among olher dungs, at all times when the note is hold by "
lhe Government, or In tho event the Government should asslgn this Instrument wlthoul insurance of tho note, this lnstfllment
shall secure payment of the note; but when the note Is held by an inrured holder thJs Instrument shall not secwe payment of
the note or attach to the debt evidenced thereby , but as to the note and such debt shall constitute an indemnity mortgage to
secure the Government against loss under lls ln1urance contract by reason of any default by Borrower.
       And this instrument also secures the recapture of any Interest credit or subsidy whlch may be granted to the Bon.ower
by the Government purwant to 42 U.S.C. !tf 490a, or any amounts due under any Shared Appreciation Agceement/Recap·
ture Agreement entered Into pursuant to 7 U.S.C. 200 I.
       NOW, THEREFORE. in consideration of the loon(s) and (1) at all times when the note is held by the Govermmnt, or
in the event the Government should assign this Instrument without Insurance of the payment of the note, 10 secure prompt
payment of the note and any renewals and extensions thereof and any agreements contained therein, Including any provision
fur the p11yment or an Insurance or other charge, (b) at all times when the note Is held by an insured holdor, to secure per-
ror111am:e of Borrower's agreement herein to indemnify and save harmles.s the Government against loss under lts Insurance
contract by reason of any default by Borrower, and (c) In any event and at oU times to secure the prompt payment or all
udvunces und expenditures made by the Oovornment, with Interest, as hereinafter doscrlbed, and the performance of every
covemmt and agreemen1 of Borrower contained herein or in any supplementary agreement, Borrower does hereby sell, con-
vey, ;2nd assign, with general warranty, unto the Government the following property ,lluated In the State of Kentucky,
Coun1y(les) of __;G;;.;.r..;;a_.v...
                                 es_____________________________

(SEE   ATTACHMENT PAGE FOR PROPERTY DESCRIPTION} ••••



                                                                                                                          FmHA 427-1 KY (Rev. 6·91)

                                                                                                                                    SEP-sfllS
                                                                                                                                                    GOVERNMENT
                                                                                                                                                      EXHIBIT
                                                                                                                                                              G
Case 5:20-cv-00010-TBR Document 1-7 Filed 01/23/20 Page 2 of 5 PageID #: 29




 being the simc (or part of the some) land conveyed•
 together with nil rights (including the rights to mining products, gravel, oil, gas, coal or other minerals), Interests, casements,
 herctlitaments and oppurtemmces thereunto belonging, the rents, issues and profits thereor and revenues and income there-
 from, 1111 improvement, and personal property now or later attached thereto or reasonably necessary to the use thereof,
 including, but not limited to, ranges, refrigerators, clothes washers clothes dryers, or crnpatlng purchased or flnanced in
 whole or in port with loan funds, oil water, water righls, and water stock pertaining thereto, and all payments at any lime
 owing to Borrower by virtue of any sale, leaso, transfer, conveyance, or condemnation of any part thereof or Interest there-
 in-all of which .are herein called "the property"; All rents, profits :ind Income from the property covered by Chis mortgagee
 are hereby ~sslgned to the mortagee for the purpose of discharging che debt hereby secured. Pennlssion Is hereby given 10 tho
 mortgagor, so long us no default exist hareundcr, to collect such rent,, profits and Income for use In accordanao with farmers
 Home Administralion rcgulat.lons.
         TO HAVE ANO TO HOLD the property unto I.he Covemment and its as.signs forever in fee simple.
         BORROWER for Borrower's self, Borrower's heirs, executors, administrators, successors and assigns WARRANTS THE
 TITLE to the property to the Government against all lawful clalma anll demands whatsoever except any liens, encumbrances,
 easements, reservations, or conveyances specified hcrclnabovc. and COVENANTS AND AGREES 11s follows:
        '(I) To pay prompUy when due any indebtednes.s lo the Government hereby secured and to Indemnify and save harm-
 less the Government .igabut any loss under Its Insurance of payment of the note by reason of any default by Borrower. j\t
 oil times when the note is held by an Insured holder, Borrower shaU contl11ue 10 make payments on the note to the Govern-
 ment, as collecdon agent for the holder.
        (2) To pay 10 the Government such fees and other charges as may now or herenfter be required by regulallons of
 the Farmers Home Administration.
        (3) If required by tho Government, to make ~dditional monthly paym11nts of 1/12 of the estimated annual taxes,
 assessments, insurance premiums and other charces upon the mortgaged premises.
        (4) Whether or not lhe note Is Insured by the Government, the Covernmenc may at any lime pay any other amounts
 required herein to be paid by Borrower and not paid by Borrower when due, as well as any costs and expenses for the pre-
 servation , protect.Ion, or enforcement of this lien, as advances for the account of Borrower. All such adYances shall bear
 interest et the ra1e borne by the note which h.as the highest Interest rate.
         (5) AJI odvanm by the Government as describad in this instrument, with ln.tereu, shall be immediately due and pay-
 able by Borrower to the Government without demand at the place designated In the latest note end shall be secured hereby.
 No such advance by the Government shall relieve Borrower from breach of Borrower's covenant to pay. Any payment made
 by Borrower may be applied on the note or any Indebtedness to the Government secured hereby, ln any order the Govern.
 ment determines.
        (6) To use the loan evldanced by the note solely for purposes authorized by the Government.
         (7) To pay when due all t:ixss, liens, judgments encumbrances, and assessments lawfully attaching 10 or nsscssed
 ag11lnst tha property, including all charges and assessments In connection wleh water, watar rights and water stock pertaining
 to or re11sonebly necessary to the use of lhe real property described above, and promptly deliver to the Government without
 demand rccelpts evidencing such payments,
        (8) To keep the property insured as required by and under insurance policies approved by the Government and, at Its
 request, to deliver such policias to the Government,
        (9) To maintain improvements In good repair and make repairs required by the Government; operate the property In
 a good and husbandmanllkc manner ; comply with such farm conscrvaUon practices and farm and homo management plans
 as the Government from time to time may prescribe, end not to abandon the property, or cause or permit waste, lessening or
                                                                                   or
 Impairment of the security covared hereby, or without the written consent the Government, cut, remove, or leDse any
 timber, gravel, oU, gas, coal, or 01her mlnerals except as may be necessary for ordinary domestic purposes.
        (10) To comply with aU laws, ordlMnces, and reguladons affecting the property.


                                        , •.J                                           u_u_-----------
   --·~~-.-..----------------                                                                  \..
                                                                                                     )
                                                                                                     I
    Case 5:20-cv-00010-TBR Document 1-7 Filed 01/23/20 Page 3 of 5 PageID #: 30



I                             werr



                                               (      Attacbment Page to Mortgage
                                               (      Re: Linda R. Humphreys / Farmers
                                               (            Home Administration (RECD)
                                               (      Property Description and Seurce of Title




          Being Lot Numbered 25 of the Crestview Manor Subdivision, Section II> as shown
          on plat of said Crestview Manor Subdivision, Section II, of record in Plat Cabinet
          B, Slide 148, in the Graves County Court Clerk's Office.

          This Jot ·is sold subject to the restrictions, easements and setback lines of
          Crestview Manor Subdivision, Section Il, as shown on p!at of said subdivision of
          record in Plat Cabinet B. Slide 148, in the Graves County Court CJerk's Office.

          Being the same real estate conveyed to Linda R. Humphreys, a single person, by
          deed from The United States of America, acting through the Administrator of the
          Farmers Home Administration, United States Department of AgricuJture, dated '
          May 30, 1989, and of record in Deed Book 320, Page 790, in the Oravcs County
          C)erk' s Office.




                                                                                                 I
 Case 5:20-cv-00010-TBR Document 1-7 Filed 01/23/20 Page 4 of 5 PageID #: 31


  .                                       n F>                                                .)     f\
                                                                                                     "\
           (11) To poy or reimburse the Government for expenses reasonobly n~essary or Incidental to the P.TOtectlon of the
   1 lien and priority hereof and to the enforcement of or tlie compliance with the provisions hereof and of tltc note and any
... 5upplemcotary agreement (whether before or after default), including but not limited to costs of evidence of title to onil
      survey of the property, costs of re~rding !his and other instruments attomoys' fees, trustees' fees, c-0urt costs, and expenses
      of advertising, selling, and conveying the property. Upon term!natJon of this mortgage, after payment In full, the mort~agee,
      at the mortgagor's expense, shGU execute and file or record such instruments of release, ,atisfaction and termination In
      proper form pursuant to the requiremeotl contained In KRS 382.36S.
             (12) Ex~pc as otherwise provid&d by the Formen Home AdmlnislfaUon regulations, neither the property nor any
      portion thereof or Interest therein shall be lease1, assigned, sold transrerred, or encuml,ered 'loluntarily or otherwise, wllhout
       the written consent of the Government. The uovernment shall have che solo and exclu!lve ridits as mortgagee hereunder,
      Including but not limited to che power to grant cons-ents, partial releases, subordinntlons, and' satisfaction, and no insured
      holder shall have any right, title or Interest in or to the lien or any benellts hereof.
             (13) At all reasonable Umes the Government and its agents may Inspect the property to ascertain-whether the cov,
      enants anii agreements contained herein or in any supplemenwy agr~ment ore being performed.
             (14) The Government may (al adiust the interest rate, payment, terms or balance due on the loan, (b) i.ncrease the
      mortgage by an amount equal to deferrea interest on the outstanding principal balance, (c} extend or defer the maturity of,
      and renew and reschedule Uie payments oo, thet debt evidenced by the note or any Indebtedness to the Government secured
      by lhls ln1!rument, (d) re.lease any party who Is liable under the note or for the debt from llabillty to the Government,
      (e) release portions of the property and subordinate Its lien and (C) waive any oilier of Its rights under this Instrument. Ally
      and all this can and will be done without affecting the Hen or we prlority of this inatrument or Borrower's or any other
      party's liability to the Government for payment of the note os debt &ecured by th1s lnslrumcnt unless the Government soys
      othorwiso In writing. HOWEVER, any forbearance by the Government-whether once or often-in exercising any right or
      remedy under this Instrument, or otherwise afforded by applicable law, shall not be a waiver of or preclude the exercise of
      any such right or remedy.
             (15) If at any tims It shall appear to "the Government. th11t Borrower m11y be able to obtain a loan from a production
      credit association, a Federal land 6ank, or other ntij>onslblo cooperative or private credit source, at reasonable rates and
       terms for loans for simllar purposes and periods of time, Bonower will, upon tlie Government's request, apply for and ·accept
      such loan in s,,fficlent amount to pay Iha note and any indebtedness secured hereby and to pay for any atock necessary
       to bo purchased In a cooperative lending agency in connection with such loan.
             (16) Default hereunder shall constitute default under any other real estate, or under any personal property, or other
      $CCUrlty instrument held or Insured by Che Goverrunent and executed or assumed by Borrower, and default under any such
      other securlly instrument shall constitule default hereunder.                                                        ,
             (17) SHOULD DEFAULT occur in the performance or discharge or any obllption In this instrument or secured by
      this instrument, or should any one of the parties named as Borrower die or be declared an Incompetent, or should any one or
      the parties named as Borrower be discharged In bankruptcy or declared an insolvent, or mako an assignment for Che benefit of
      creditors, the Governmenl, al its option, with or without notice, may: (a) declare I.he tntke amount unpaid under the note
      and any indebtedness to the Government hereby secured immediately due end payable, (b) for the account of Borrower incur
      and pay reasonable expenses for repair or maintenance of and ta.ke pouasslon of, operate or rent the property, (c) upon
      appllcation by it and production of this instrument, without other evidence and without notice of hearing of said app1icatlon,
      have a receiver appointed for the property, with the usual powe1$ of receivers In like casei, (d) foreclos.e Chis instrument as
      provided herein or by law, and (e) enfo[ce any and all other rights and rcm1edles provided herein or by present or future J:iw.
             (18) The proceeds of foreclosure sale shall bo applled In the following order to the-payment of: (a) costs and expenses
      Incident to enforcing or complying with the provisions hereof, (b) any prior liens required! by l11w or a competent court to
      be so paid, (c) the cfebt evidenced by the note and au Indebtedness to the Government secured hereby, (d) Inferior liens of
      record required by law or a competent court to be so paid, (e) at the Government's opll<m, any other lndebtedne.ss of Dor·
      rower owing to or Insured by the Government, 11nd (0 any balance 10 Borrower. Ac foreclosure or other sale of all or anl
      part of the property, the Government nnd Its agents may bid and purcha5e as a stranger and may pay the Governments
      share of the purchase price by crediting such amount on any debts of Borrower owing to or Insured by tho Government,
      in the order prescribed above.
          , (19) Borrower agrees that the Government wlll not be bound by any present or Cuture State laws, (a) providing for
      valuation, apprafsol, homestead or exemption or the property, (b) prohibiting maintenance of an action for a deflcJency
      judgment or limiting the amount thereof or the time within which such action may be brought, (c) prescribing any other
      statute of llmitatlons, (d) allowing any right of redemption or possession following any foreclosure soJe, or (e) llmlllng the
      conditions which the Government may 6y regulation impose, includinc the Interest rote It may charge, as a condition of
      approving Q transfer of tho property 10 a new Borrower. Borrower expressly waives the benefit of any S1Jch State law. Dor.
      rower hereby relinquishes, waives, and conveys all rights, lnchoato or consummate, of descent, dower, and curtesy.
             (20) If any part of the loan for which this Instrument Is given shall be used to finance the _purchase, constrvcllon or
      repair of property to be used as on owner-occuped dwelling (herein called "the dwelllns") and If Borrower intends to sell
      or rent the dwelling ood has obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act
      for Borrower will, after receipt of II bona fide offer, refuse to nogollate for tile sale or rental of the dwelllns or will otherwise
      make unavailable or deny I.he dwellln~ to anyone oecause of race color, reli1:1ion, sex, handicap, familial statue, ag?i or na·
      Ilona! origin, and {b) Borrower recognizes as Illegal ond hereby disclaims, and will not comply with or attempt to enforce any
      restrictive covenants on the dwell!ng relating 10 race, color, religion, sex, handicap, familial statue, age or national origin.
             (21) Borrower furlher agrees that lite loan(s) secured by this Instrument will be in default should any loan proceeds
      be used (or a purpose thot will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to
      produce on agrlcullural commodity, os rurther explained In 7 CFR Part 1940, Subpart G, Exhibit M.
             (12) This instrument shall be ~uhject to the present regulations of the Farmers Home Administration, and 10 Its future
      regulations not Inconsistent with the express p,ovislons hereof.
             (23) Notices given_here~nder shall be se!lt by tcrtlfled mail, unless otherwise required by law, addressed, unless and
      until some other address 1s designated In a notice so glven In the case of lhe Government to Farmers Home Adrninlstralion
      at 333 Wnller Avenue, Lexington. Kentucky 40504, :ind in the case or Borrower at the address mown in the Farmers Home
      Administration Fimmco Office records (which normolly wlll be the same as lhe post office address shown abo~e).
             (24) I[ any provision of this instrument or application thereof lo any person or circumstances is held invalid, such
      invalidity w!II not nffect other provisions or appllcat1ons of the instrument which can be given offect without the invalid
      provision or application, and lo 1h01 end the provisions hereof are declared to be severoble.               ·
         Case 5:20-cv-00010-TBR Document 1-7 Filed 01/23/20 Page 5 of 5 PageID #: 32
                       ·- ·- ··-···- ··-····•••Y•.. vu. ,N'"" ...... ,a, in:,tt1u1111~1u. Ha1111n1si;ra1:1on-. or
         •ROA• My appear. the tenn •un1ted States of Alllerica. acting through the U.S. Department
         of AgrfcultureA is substituted.
         o,..n ond<r lh< haad(s) ind ROI(<) •fBomwe,                                                                                  du,       4-&t"" ar ___                                 A_u_.g..._u_s->_t_ _ _ ,   ::E:;
                                                                                                                                                ~umptii'i~
                                                                                                                                                  - - - - - - - - - - - - - - (SEAL)

         ST AT'E OF IC.E_NT...;;,;.;;UCIC.
                                      ........Y - - - - - - - - t                                                                         II:
         COUNTY OF GRAVES                                                                                                             f
                     Before me, _ _ _ _ _ _ _ _Ba_rb_a_r_a_s_u_t_ha_rd
                                                                   __  --_-_-_ _ _ _ _ , a Notary PubUc tn and for
         theNolftJ¥                              State-at-Large, KY                                                                                                                                    ey_s_,____
                                                                                                                                                       personally appeared __L_i_nd_a_R_._H_u_m...p_h_r__

         _a_s_fn_.9._l_e_.p._e_r_s_on_________                                                                                                   lKI---------------•~
                                                                   she
         who acknowledged that~ executed the foiegoing lnstnunent on the _ _ _ _ _2_4_t_ _ _ _ _ _ _ __
                                                                                                                                                                                          h
                                                                                                                                                        her
         day of
                                l     ...... j
                                                       A!:19iist ;..•, ... ..
                                                         (    I    •. • I       •    t. \. . I          , ·          '
                                                                                                                                      , 19 -95• u      HI fne act and deed,
               \ .' • . ;.,••. ,. ,             .'."'" '"",, '" :, 'r!"~. . ':. ~ ..           t.        " ('J   '       ' .

          •      •· • "·                  ·J:: •• "'., .• ··" "-            vr""' , ·-                                                                                                                                  95
          , ~- ~I~!~. T, . ,· · - ~,
                                                                    iclai ..,,a1 this
              ; • :- \llltili:1.?c"i1if.l .Jia'~ir··~1'··;;'·t"'I r•f,'I';"'                                                                          24th                 day of        August                      ,19_.


                                                                                                                                                  ~~
    ••    • · . ~,:·.... ' .~•• ~.·   •     '• , : •         I ~      •,        ••;:"'l, ..,.••.. •"•
                        ._ . ,..       t . . -~
         (SEAL) . •. :. :-: · ._, .. · .   • .                                                                                                                                                                 N,ottlI'Y Pub/le
         Mf g,tn~~ori ex:p!1Csr                                            .' ~-ug.                           21, 1998
         .. \~.~:>(~ ·· 7._~··:
                     •          •               :.           ••
                                                                       r
                                                                            I   (
                                                                                    . ·-
                                                                                           '
                                                                                                    •         · . , ·            PREPARER'SSTATEMENT
              The. fOITr!. of. this instrument· w~s drarted by th11 Office of the General Counsel of the United States Depanment of
         Agriculture, ud the material in the blanlc spaces in tho fonn was inserted by or under the direction of
          Jeffrey R. Green, Attorney at Law                                                                                                       •
                                                                                                                                      (nrJrntJ
          WEISENBERGER, GREEN &HARGROVE, 423 East Broad

                                                                                                                                                                                                                   (Signature}
                                                                                                                                RECORDE
         STATE OF K.E-NTU~CK---Y_ _ _ _ _ __ a:                                                                                       l
         COUNTYOF                               GRAVES                                                                                f
                                      e-n_B_r_u_c_e_ _ _ _ _ _ _ , Cll!rk of the County Court for ahe County aforesaid, do certify
                    1, _ _ _ _G;;. ;1...

         that the foregoing mort&11ge was on the                                                                                      30th                   day of           August           , 191!, Jodged ro, record
         ,.Q) l•.dod< pi- M., wh<,eu,an lh• um,, wkh                                                                                            ,i., ra.,..1ng '"d    lhb ..,.,11c,1e, hm, b"" duly ,eca,dod in my aflk,,

                   Given under my hand this                                                                                    30th                day of               Au ust         , 19 ~-

         Mortgage Book                                             Q 1/J
                                                                                                                                                  Cltrk of
         •Page                <g3q                                                                                                                By   -----,~:::!:!:~r..aqll;;;ao'"--, D.C.
                                                                                                                                                                                                               County Courr




                                                                                                                                                                                                                                  I
                                                                                                              u~
1
I
                                                       W6;{
                                                                                                                                                       Po1iHon S                                                                  l
   Case 5:20-cv-00010-TBR Document 1-8 Filed 01/23/20 Page 1 of 3 PageID #: 33

 USDA·RHS         ,
Form FmHA 1940-16
(Rev. 10-961




                                                    PROMISSORY NOTE


Type of Loan   SECTION 504                                                               Loan No.

Date:   January 10

                                                    147 CrestYiew
                                                          (Proparty AddreaaJ

                              Mayfield                    ,..;Ci"-r=aY-"-tt=-------, Kentuclr;y
                                   {City or Town)                  !County)                  !State)



BORROWER'S PROMISE TO PAY. In return for a loan that I have received, l promise to pay to the order of the United
States of America, acting through the Rural Housing SeNice (and its successorsWGovernment·) t_2...1o.:.;o:.a.o.:.;.o:.;:.o_ _ __
lthis amount is called •principal•), plus Interest.

INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will
pay interest at a yearly rate of 1.000   %.The interest rate required by this section is the rate I will pay both before
and efter any default described below.

PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

DI.     Principal and interest payments shall be temporarily deferred. The Interest accrued to                   , _ __
shall be added to the principal. The new principal and later ecCfued Interest shall be payable in                  regular
amortized Installments on the date Indicated in the box below. · I authorize the Government to enter the amount of
such new principal here: $                         , and the amount of such regular installments in the box below when
such arnounts have been determined. I agree to pay prlnctpal end interest in installments as indicated in the box below.

 [iJ II. Payments shell not be deferred. I agree to pay prlnclpal and interest in_24_o......,._ _ installments us indicated In
the box below.

I will pay principal and inter~t by making a payment every month.
I will make my monthly payment on the 10th day o1 each month beginning on February 10               , ~ and continuing
for Z39      months. I will m11ke these payments every month until I have paid all of the prfnclpal and interest ond any
other charges described below that I may owe under this 11ote. My monthly payments will be applied to interest
before principal. If on January 10         . ~ , I still owe amounts under this note, I will pay those amounts In full on
that data, which Is called the •maturity date.•
My monthly payment will be $'-'-11_•.;;..04'-------· I will make my monthly payment et the post offfce
 addccrss oocod qn mv bf LL ioq &roceareor                           or a different place if required by the Government.

PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

HOUSING ACT OF 1949. This promissory note is made pursuant ta title V of the Housing Act. of 1949. It is for the
type of loan indicated in the ·Type of Loan" block at the top of this note. This note shall be subject to the present
regulations of the Government and to its future regulations not inconsistent with the express provisions of this note.

                                                                  1                                              GOVERNMENT
                                                                                                                   EXHIBIT
                                                                                                                       H
         Case 5:20-cv-00010-TBR Document 1-8 Filed 01/23/20 Page 2 of 3 PageID #: 34

      LA TE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 1'5
      days after the date It Is duo. I will pay a late charge. The amount of the charge wJII be 4.ooo                --'-----
                                                                                                               percent of my
      overdue payment of principal and interest. I will pay this charge promptly, but only once on each late payment.

      BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal et any time before they are due. A
      payment of principal only is known as a "prepayment.• When I make a prepayment, I will tell the Government in
      writing thet I am making a prepayment.

           I may make a full prepayment or partial prepayment without paying any prepayment charge . The Government will
      use all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial
      prepayment, there will be no changes in the due date or in the amount of my monthly payment unless the Government
      agrees in writing to those changes. Prepayments WIii be applied to my loan In accordance with the Government's
      regulations and accounting procedures in effect on the date of receipt of the payment.

      ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
      consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
      the term "Government" will mean tho assignee.

      CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit from
      other sources at reasonable rates and terms for the purposes for which the Government Is giving me this loan.

      USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Govemment will only be
      used for purposes authorized by the Government.

      LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is f1J
      leased or rented with an option to purchase, (21 leased o, rented without option to purchase for 3 years or longer, or
      (3) Is sold or title Is otherwise conveyed, voluntarily or Involuntarily, the Government may at it9 option declare the
      entire remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately
      pay otf the entire loan.       ·

      REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
      Information the Government requests about ·my financ ial situation. If the Government determines that I can get a loan
      from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
      for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount
      to pay this note in full. This requirement does not apply to any cosigner who signod this note pursuant to section 502
      of the Housing Act of 1949 to compensate for my lack of repayment ability,

      SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment {recapture) of subsidy granted in the form of payment
      assistance under the Government's regulations.

      CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
      Certification" and "Requirement to Refinance with Prlv11te Credit~ do not apply if this loan is classified as a
      nonprogram loan pursuant to section 502 of the Housing Act of 1949.

      DEFAULT. If l do not pay the full amount of each monthly payment on the date it Is due, I will be in default. If I am in
      default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain
      date, the Government may require me to immediately pay tt'le full amount of the unpaid principal, all the interest that I
      owe, and any late charges. Interest will continue to accrue on past due principal and interest. Even If, at a time when
      I am in default, the Government does not require me to pay immediately as describe in the preceding sentence, the
      Government will still have the right co do so If I am In default at a later date. If the Government has required me to
      immediately pay in full as described above, the Government wUI have the right to be paid back by me for all of its
      costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law. Those expenses
      include, for example, reasonable attorney's fees .




                                                                 2
                                                                                                ACCO\S\t #




..I
  Case 5:20-cv-00010-TBR Document 1-8 Filed 01/23/20 Page 3 of 3 PageID #: 35


NOTICES. Unless applicable law cequlres a different method, any notice that must be given to me under this note will
be given by delivering it or by mailing it by first class mail to me at the property address listed above or et a different
address if I give the Government a notice of my different address. Any notice that must be given to the Government
will be given by mailing it by first class mail to the Government at USOA t Rural Housing servlc:e, c/o CU$t0111Cr
servke Br11ncl'I, P,O, Box 66889, st. L~I•, IIO 63t66                    , orate different address if I am given e notice of
that different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person Is fully and
personally obligated to keep au of the promises made In this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
may enforce its rights under this note against each person Individually or against all of us together. This means that
any one of us may be required to pay all of the amounts owed under this note. The term •sorrower· shall refer to
each person signing this note.

WAIVERS. I and any other person who has obligations under thiG note waive the rights of presentment and notice of
dishonor. "'Presentment· means the right to require the Government to demand payment of amounts due. "Notice of
dishonor• means the right to require the Government to give notice to other persons that amounts due have not been
paid.

WARNING: Failure to fully disclose accurate end truthful financial lnformatfon in connection with my loan applicatlon
may result In the termination of program assistance currently being received. and the denla& of future federal
assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


                                                                                                                     Seal


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ seal
                     Borrower                                         ------------------
                                                                                      Borrower
                                                                                                                     Seal




                                                     RECORD OF ADVANCES
          AMOUNT              DATE                  AMOUNT          DATE                     AMOUNT           DATE
(1)$      2,400.00        1/10/01            (8) S                                    (15} $
(2) $                                        (9) $                                    {16)   s
(3}$                                        (10) $                                    (17) $
(4.) $                                      (11)   s                                  (18) S
{S) $                                       (12) $                                    (19) S
(6) S                                       (13)   s                                  (20) $
(7)   s                                     (14) S                                    (21) $
                                                                              TufAL   $   2.400.00




                                                                                Account t:




                                                                  3




                                          - ·-     - -··-·-· -   ·-   ·- · -- - - - - -
                Case 5:20-cv-00010-TBR Document 1-9 Filed 01/23/20 Page 1 of 2 PageID #: 36




                                                          COWllOKWEA:.:!'H' OF KE:!l:'UCKY
                                                           G:i<AVE.9 DISTRICT COURT
                                                               . CO DIYIS=OhT
                                                          ClVI~ CASE ~C. lO~C:926
                                             NO'l'IC~ OF Jt:::XlM~N:t' Lil!:N Dt.' ?.EAL BoTATE:


             JUDGMltfT DEBTDR :                                       .:-li"DGti!E'!:IT CRSDI:TOR :
             :...=!,OA P.. '.:-1':Jl<'.P::lREYS                                      P ISC'.01JB;R '.3.ffilK

                                                                       J'J!)3MEtl'1' .A;.10:JHT :           S2626.2B
                                                                      plus accrued
                                                                      i~t~~es: th~ough: May 19, 20:.z
                                                                      :..1, ~he amo·.n:.::. of: $:253. 9'i
                                                                      I!>""':ERES': RATE:       2:.s30~
                                                                      FRJ:JM:                         Ju_;:e 2 4 t  .2 011
                                                                      ATTOl't.lf.BY FRE,3 :                    $2B9.53
                      Tl:c fi~ir.~ of. . t!-:iia Not.1.~e in the CC".lllty c::i.c:r;k's ::if:.ice bel"w
             ;;.r.t.g ag a lien 1...por.          .:i]:   ::-eal e.;::;;i.te lu tb<'lt. Co1:mey, ir.. which ::he
             ,Jl!df!Jlent: .Dab~cr hae any ov:;n~:r;:s::i.ip interes!:..

                                ':':;:· THE CL~K O'f' :'.FG CQ:JN'l~ ST.1!.'i.'E.'::l 3El0W:

                      l?ll,n:a:.ant to :<:!?Q 42v.          no,   yoJ shall ir.'.tn!!::l.ill."t;ely enter thiE!
                                                                                          •
             NvUr:i.'l of ,:;·~d!Jl[,ent l.ien ::.n tl:.c lis pi:,ndeJ::!s n1c:o:crlf. of yoi.:.:r. ot;f;i.ce,

             to act a!S a ;.ib:;i upon. u.11 re:111 eata.t;e in y::ru;:::~~cunty ii:;. whir.:~: t.r.e.
             ;1.bove JODC.'{EN':' DJDTOR ~a.fl any own,;;rnh.:.p int.ere.et.                        You !l\~ll note
             ynn: entry           ·-.1po:1   ,:..1.e origir.~l o,f this liot.:.u"", ;;n::! -r etur11               il ··oop:,• ·

             t.he.re:;Jf Lu the. atti;n::..-1 !or :1.1dgmant ::'re-::i.i::o:::· whose                  t.d :J11:    ;rn1 ac~ra~~
            arc below,
            TO: GAA'.l'ES County Cle:rk

                                                                      NOTICE 'i'O JOOGl-Tl'l'r DEBTO'-, YO;;J MAY

                                                                      BE .b.l>l'I'ITLED TO Aft EXEMP.TIQt,; 1.."lOE:1',

                                                                      KRS 42;, OESD R3l"RI~n·sr: B:B:lOW.                          !E' YOU

                                                                      B~LI:lllVE ¥0~ AR! K'ITITL~D .TO A~S.la:R~




                                                                                                                                             GOVERNMENT
                                                                                                                                               EXHIBIT

Fr nisei on: &.'12,'2019 2:31 f'M Prin:ed By: 29n
                                                                                                                                                 I
                    Case 5:20-cv-00010-TBR Document 1-9 Filed 01/23/20 Page 2 of 2 PageID #: 37




                           l'J\S 'ac;n. 06~:     "'!~1 .u.:dlt.icm t D a;:.y Elxamption ot' per:ronal
                 pl'.'a::>C.~!:y, .::n io:Hvid1:al deb:.or, R a:9ri.9ate ir.terest I n,:,c l;.o 1tx-cu.i1atl
                 ' Lvto 1..tuusand ($5,-00C , 00) Dollars in v11l\l.c , i:, :te.:\l c!- perEl.::r.a :
                 pro?'lrlY :::-,at such debtor O:!." !l depep..:laol; o~ 1:,~cl: cleb o_ ~e!I a.s a
                 permanent ~esiden=e in tbie State, nr ~n ~ bur ial pl=~ fer sue:.~
                 debtor o::- a depe..-i:3a11t at si:.e}L deo.:Qi:- is !!>:empt from sale l!.ll:':.er
                 1;?1<e:::1.:.t.ioo, a.c tao·.:i::-.ar,t or judgment, axecpt t.o f.::,rec:oee a r.iortgage
                 give::: by t:l:t! u-....11et: o f ii to,ne.steilld o:::- :ci: p1.:Xcr.al:lc r.1or_oy c.u; thereor..
                 Thi.a e>:nmp::.:.on sha :!.l no t apply if t:he o.ebt: ,;11: Ha.bill ty e:xi.steci p:c.ior
                  ~o the purcb.ase ot t~e property o~ ;;:he ere ctio~ of the ~lllP~ove~e.nt~
                  ..:.lu:i:-eon,"


                  Thi• In.tttm•nt
                  'l'/E';LTI-W:,
                                                  "'?"RE.IS/fl
                                                     ;.~;:;;._.
                                    m:rt.,rl;!J;;'R.~.-&.      ' ....
                                                                          •-icted Sy,
                                                                         P . A.



                  ,;11-.re,1 T . Hi,ut.J~C54.
                  525 v:i.r:e s;;::ni~t, S·Jy:ef~oo
                                                            _   /r-
                  cir.cim'IE,ti, ot~':.o .,\52f ?/
                   (5B}      '2.3-2200                      f(
                  00~910,0 CA Cin TDH.
                                                                                      '
                                                                 C2R~H1ICRTE CF $~~'!=CE

                           _;; !lereb:i,·
                  .:ii.:t1~(Tlle:1t Lien
                  to:
                         .. ·r,:nnx TCfi[JMPP.:REYS
                             c~7 c::msrv:E~ DR




Prlnh,c   01:   8112/20'9 2:31 PM Prlntc-d By: 2~77
Case 5:20-cv-00010-TBR Document 1-10 Filed 01/23/20 Page 1 of 1 PageID #: 38




                                                                      GOVERNMENT
                                                                        EXHIBIT
                                                                          J
                      Case 5:20-cv-00010-TBR Document 1-11 Filed 01/23/20 Page 1 of 1 PageID #: 39


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            LINDA R. HUMPHREYS, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             GRAVES
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $72,676.30                               JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

1/23/2020                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
         Case 5:20-cv-00010-TBR Document 1-12 Filed 01/23/20 Page 1 of 6 PageID #: 40




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.


        Linda R. Humphreys, et al.


        TO:     (Name & Address of Defendant)

                LINDA R. HUMPHREYS
                Formerly known as LINDA R. PARRISH
                216 Patterson Street
                Paris, TN 38242-5519

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:20-cv-00010-TBR Document 1-12 Filed 01/23/20 Page 2 of 6 PageID #: 41




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 5:20-cv-00010-TBR Document 1-12 Filed 01/23/20 Page 3 of 6 PageID #: 42




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.


        Linda R. Humphreys, et al.


        TO:     (Name & Address of Defendant)

                DISCOVER BANK
                SERVE: Weltman, Weinberg & Reis Co. L.P.A.
                Attorney for Judgment Creditor
                525 Vine Street, Suite 800
                Cincinnati, OH 45202

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:20-cv-00010-TBR Document 1-12 Filed 01/23/20 Page 4 of 6 PageID #: 43




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 5:20-cv-00010-TBR Document 1-12 Filed 01/23/20 Page 5 of 6 PageID #: 44




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.


        Linda R. Humphreys, et al.


        TO:     (Name & Address of Defendant)

                MIDLAND FUNDING LLC
                SERVE: Midland Credit Management, Inc.
                c/o Canon Business Process Services
                Registered Agent
                312 South 4th Street, Suite 724
                Louisville, KY 40202

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:20-cv-00010-TBR Document 1-12 Filed 01/23/20 Page 6 of 6 PageID #: 45




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
